UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7555


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES EARL WALTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Terrence W. Boyle, District Judge. (2:07-cr-00017-BO-1)


Submitted: March 18, 2021                                         Decided: March 23, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


James Earl Walton, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Earl Walton appeals from the district court’s order denying his motion for a

reduction in sentence pursuant to Section 404 of the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222, and denying his motion to amend. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Walton, No. 2:07-cr-00017-BO-1 (E.D.N.C. Oct. 7,

2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2